DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-49 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2013/0242305).
Regarding claim 1, Cohen teaches a metrology target (Fig. 2A) comprising:
a first set of pattern elements (202), wherein the first set of pattern elements are compatible with a first metrology mode along one or more directions; and
a second set of pattern elements (204), wherein the second set of pattern elements includes a first portion of the first set of pattern elements (overlapping; ¶ 0034), and wherein the second set of pattern elements (204) is surrounded by a second portion of the first set of pattern elements (202) not included in the second set of pattern elements (interior and exterior regions; ¶ 0088-0089). 
Cohen fails to explicitly teach that the second set of pattern elements is compatible with a second metrology mode, however, Cohen teaches that some metrology parameters are calculated using the generated composite exterior region, whereas some metrology parameters are calculated using interior regions of interest (¶ 0088-0089).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to label Cohen’s different ways of calculating the metrology parameters as different metrology modes based on the different regions/patterns of interest.
Regarding claim 2, Cohen teaches the metrology target of Claim 1, wherein at least some of the first set of pattern elements are segmented (Fig. 2A).
Regarding claim 3, Cohen teaches the metrology target of Claim 1, wherein at least some of the second set of pattern elements are segmented (Fig. 2A).
Regarding claim 4, Cohen teaches the metrology target of Claim 1, wherein at least some of the second set of pattern elements are divided into two or more sets of segmented portions (Fig. 2A).
Regarding claim 5, Cohen teaches the metrology target of Claim 1, wherein the first metrology mode comprises an optical metrology mode (¶ 0065, 0088).
Regarding claim 6, Cohen teaches the metrology target of Claim 1, wherein the first metrology mode comprises advanced imaging (¶ 0088-0089). 
Regarding claim 7, Cohen teaches the metrology target of Claim 1, wherein the second metrology mode comprises an optical metrology mode (¶ 0065, 0088-0089).
Regarding claim 8, Cohen teaches the metrology target of Claim 7, wherein the second metrology mode comprises advanced imaging metrology in-die (AIMid) metrology (¶ 0088-0089).
Regarding claim 9, Cohen teaches the metrology target of Claim 7, wherein the second metrology mode comprises electron-beam metrology (¶ 0067).
Regarding claim 10, Cohen teaches the metrology target of Claim 1, further comprising a third set of pattern elements (206) compatible with a third metrology mode along one or more directions, wherein the third set of pattern elements surrounds at least a portion of the first set of pattern elements (Fig. 2A).
Regarding claim 11, Cohen teaches the metrology target of Claim 10, wherein the third metrology mode comprises scatterometry-based overlay (SCOL) metrology (¶ 0088-0089).
Regarding claim 12, Cohen teaches a system (Fig. 3) comprising: 
one or more metrology sub-systems (Fig. 3), wherein the one or more metrology sub- systems are configured to acquire one or more metrology signals from one or more metrology targets of a sample, the one or more metrology sub-systems comprising: 
an illumination source (302): 
one or more illumination elements (306) configured to direct an illumination beam from the illumination source onto the sample; 
one or more detectors (310); 
and one or more projection elements (308) configured to collect illumination emanating from the sample and direct the illumination to the one or more detectors; and 
one or more controllers (324) having one or more processors (325) communicatively coupled to the one or more detectors, wherein the one or more processors are configured to execute a set of program instructions maintained in memory, wherein the set of program instructions is configured to cause the one or more processors to: 
receive, from the one or more metrology sub-systems, one or more signals indicative of the illumination emanating from a first set of pattern elements (202) of one or more metrology targets of the sample (Fig. 2A), 
receive, from the one or more metrology sub-systems operating, one or more signals indicative of illumination emanating from a second set of pattern elements (204) of the one or more metrology targets, wherein the one or more metrology targets of the sample comprise: the first set of pattern elements (202), wherein the first set of pattern elements is compatible with the first metrology mode along one or more directions; and the second set of pattern elements (204), wherein the second set of pattern elements includes a first portion of the first set of pattern elements (overlapping; ¶ 0034), and wherein the second set of pattern elements is surrounded by a second portion of the first set of pattern elements not included in the second set of pattern elements (interior and exterior regions; ¶ 0088-0089); 
determine one or more overlay parameters of the first set of pattern elements based on one or more signals acquired from the first set of pattern elements (¶ 0088); and 
determine one or more overlay parameters of the second set of pattern elements based on one or more signals acquired from the second set of pattern elements (¶ 0089).
Cohen fails to explicitly teach that the second set of pattern elements is compatible with a second metrology mode, however, Cohen teaches that some metrology parameters are calculated using the generated composite exterior region, whereas some metrology parameters are calculated using interior regions of interest (¶ 0088-0089).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to label Cohen’s different ways of calculating the metrology parameters as different metrology modes based on the different regions/patterns of interest.
Regarding claim 13, Cohen teaches the system of Claim 12, wherein at least some of the first set of pattern elements are segmented (Fig. 2A).
Regarding claim 14, Cohen teaches the system of Claim 12, wherein at least some of the second set of pattern elements are segmented (Fig. 2A).
Regarding claim 15, Cohen teaches the system of Claim 12, wherein at least some of the second set of pattern elements are divided into two or more sets of segmented portions (Fig. 2A).
Regarding claim 16, Cohen teaches the system of Claim 12, wherein the one or more metrology sub-systems comprise: an optical metrology tool (¶ 0065, 0088).
Regarding claim 17, Cohen teaches the system of Claim 12, wherein the one or more metrology sub-systems comprise: an optical metrology tool (¶ 0065, 0088).
Regarding claim 18, Cohen teaches the system of Claim 12, wherein the one or more metrology sub-systems comprise: an optical metrology tool; a particle-based metrology tool; and a scatterometry-based overlay (SCOL) metrology tool (¶ 0065, 0088-0089). 
Regarding claim 19, Cohen teaches the system of Claim 16, wherein the first metrology mode comprises an optical metrology mode (¶ 0065, 0088).
Regarding claim 20, Cohen in view of Kim teaches the system of Claim 16, wherein the first metrology mode comprises at least one of advanced imaging metrology (¶ 0088-0089).
Regarding claim 21, Cohen teaches the system of Claim 17, wherein the second metrology mode comprises at least one of an optical metrology mode (¶ 0065, 0088-0089).
Regarding claim 22, Cohen teaches the system of Claim 17, wherein the second metrology mode comprises advanced imaging metrology in-die (AlMid) metrology (¶ 0088-0089).
Regarding claim 23, Cohen teaches the system of Claim 17, wherein the second metrology mode comprises electron-beam metrology (¶ 0067).
Regarding claim 24, Cohen teaches the system of Claim 12, wherein the one or more metrology targets further comprise a third set of pattern elements (206) compatible with a third metrology mode along one or more directions, wherein the third set of pattern elements surrounds at least a portion of the first set of pattern elements (Fig. 2A).
Regarding claim 25, Cohen teaches the system of Claim 24, wherein the third metrology mode comprises: scatterometry-based overlay (SCOL) metrology (¶ 0088-0089).
Regarding claim 26, Cohen teaches the system of Claim 25, wherein the one or more controllers are configured to determine one or more overlay parameters of the third set of pattern elements using the third metrology mode based on one or more signals from the one or more metrology sub- systems (Fig. 2A).
Regarding claim 27, Cohen teaches the system of Claim 12, wherein the one or more processors are configured to execute program instructions to cause the one or more processors to provide one or more overlay correctables based on the one or more overlay parameters (¶ 0031).
Regarding claim 28, Cohen teaches a method of measuring overlay (Fig. 3) comprising:
illuminating a sample having one or more metrology targets (using 302);
detecting (using 310), in a first metrology mode, illumination emanating from a first set of pattern elements (202) of the one or more metrology targets of the sample (Fig. 2A);
detecting illumination emanating from a second set of pattern elements (204) of the one or more metrology targets of the sample (Fig. 2A);
determining one or more overlay parameters of the first set of pattern elements based on the illumination emanating from the first set of pattern elements (¶ 0088); and
determining one or more overlay parameters of the second set of pattern elements based on the illumination emanating from the second set of pattern elements (¶ 0089).
Cohen fails to explicitly teach that the second set of pattern elements is compatible with a second metrology mode, however, Cohen teaches that some metrology parameters are calculated using the generated composite exterior region, whereas some metrology parameters are calculated using interior regions of interest (¶ 0088-0089).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to label Cohen’s different ways of calculating the metrology parameters as different metrology modes based on the different regions/patterns of interest.
Regarding claim 29, Cohen teaches the method of measuring overlay of Claim 28, wherein at least some of the first set of pattern elements are segmented (Fig. 2A).
Regarding claim 30, Cohen teaches the method of measuring overlay of Claim 28, wherein at least some of the second pattern elements are segmented (Fig. 2A).
Regarding claim 31, Cohen teaches the method of measuring overlay of Claim 28, wherein at least some of the second pattern elements are divided into two or more sets of segmented portions (Fig. 2A).
Regarding claim 32, Cohen teaches the method of measuring overlay of Claim 28, wherein the first metrology mode comprises an optical metrology mode (¶ 0065, 0088).
Regarding claim 33, Cohen teaches the method of measuring overlay of Claim 28, wherein the first metrology mode comprises an advanced imaging metrology (¶ 0088-0089).
Regarding claim 34, Cohen teaches the method of measuring overlay of Claim 28, wherein the second metrology mode comprises an optical metrology mode (¶ 0088-0089).
Regarding claim 35, Cohen teaches the method of measuring overlay of Claim 28, wherein the second metrology mode comprises advanced imaging metrology in-die (AlMid) metrology (¶ 0088-0089).
Regarding claim 36, Cohen teaches the method of measuring overlay of Claim 28, wherein the second metrology mode comprises electron-beam metrology (¶ 0067).
Regarding claim 37, Cohen teaches the method of measuring overlay of Claim 28, further comprising detecting, in a third metrology mode, illumination emanating from a third set of pattern elements (206) of the one or more metrology targets of the sample, and determining one or more overlay parameters of the third set of pattern elements of the one or more metrology targets of the sample based on the illumination emanating from the third set of pattern elements (Fig. 2A).
Regarding claim 38, Cohen teaches the method of measuring overlay of Claim 37, wherein the third metrology mode comprises: scatterometry-based overlay (SCOL) metrology (¶ 0088-0089).
Regarding claim 39, Cohen teaches a method of forming a metrology target (Figs. 2A and 3) comprising:
forming a first set of pattern elements (202), wherein the first set of pattern elements are compatible with a first metrology mode along one or more directions; and
forming a second set of pattern elements (204), wherein the second set of pattern elements includes a first portion of the first set of pattern elements (overlapping; ¶ 0034), and wherein the second set of pattern elements is surrounded by a second portion of the first set of pattern elements not included in the second set of pattern elements (interior and exterior regions; ¶ 0088-0089).
Cohen fails to explicitly teach that the second set of pattern elements is compatible with a second metrology mode, however, Cohen teaches that some metrology parameters are calculated using the generated composite exterior region, whereas some metrology parameters are calculated using interior regions of interest (¶ 0088-0089).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to label Cohen’s different ways of calculating the metrology parameters as different metrology modes based on the different regions/patterns of interest.

Regarding claim 40, Cohen teaches the method of forming a metrology target of Claim 39, wherein at least some of the first set of pattern elements are segmented (Figs. 2A).
Regarding claim 41, Cohen teaches the method of forming a metrology target of Claim 39, wherein at least some of the second pattern elements are segmented (Figs. 2A).
Regarding claim 42, Cohen teaches the method of forming a metrology target of Claim 39, wherein at least some of the second pattern elements are divided into two or more sets of segmented portions (Figs. 2A).
Regarding claim 43, Cohen teaches the method of forming a metrology target of Claim 39, wherein the first metrology mode comprises an optical mode of measurement (¶ 0065, 0088).
Regarding claim 44, Cohen teaches the method of forming a metrology target of Claim 39, wherein the first metrology mode comprises an advanced imaging metrology (¶ 0088-0089).
Regarding claim 45, Cohen teaches the method of forming a metrology target of Claim 39, wherein the second metrology mode comprises at least one of an optical metrology mode (¶ 0088-0089).
Regarding claim 46, Cohen teaches the method of forming a metrology target of Claim 45, wherein the second metrology mode comprises advanced imaging metrology in-die (AIMid) metrology (¶ 0088-0089).
Regarding claim 47, Cohen teaches the method of forming a metrology target of Claim 45, wherein the second metrology mode comprises electron-beam metrology (¶ 0067).
Regarding claim 48, Cohen teaches the method of forming a metrology target of Claim 39, further comprising forming a third set of pattern elements (306) compatible with a third metrology mode along one or more directions, wherein the third set of pattern elements surrounds at least a portion of the first set of pattern elements (Fig. 2A).
Regarding claim 49, Cohen teaches the method of forming a metrology target of Claim 48, wherein the third metrology mode comprises scatterometry-based overlay (SCOL) metrology (¶ 0088-0089).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kim (US 2004/0082139) discloses system of measuring overlay of patterns.
Verma (US 2019/0063911) disclose teaching of scatterometry based metrology.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438. The examiner can normally be reached Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881